                                  Case 3:20-cv-00906-LAB-WVG Document 4 Filed 05/14/20 PageID.17 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                         ERICA DAWN HAYWOOD,                                 Case No. 20-cv-03119 SVK (PR)
                                   9
                                                         Petitioner,                         ORDER OF TRANSFER
                                  10
                                                 v.
                                  11
                                         SAN DIEGO COUNTY SHERIFF, et al.,
                                  12
Northern District of California
 United States District Court




                                                         Respondents.
                                  13

                                  14

                                  15          Petitioner, a state prisoner at Las Colinas Detention and Reentry Facility (“LCDRF”),
                                  16   which is located in San Diego, has filed a petition for a writ of habeas corpus under 28 U.S.C. §
                                  17   2254. Petitioner challenges her state conviction from the Superior Court of San Diego County.
                                  18   Venue for a habeas action is proper in either the district of confinement or the district of
                                  19   conviction. See 28 U.S.C. § 2241(d). Here, the Southern District of California is the district of

                                  20   conviction and confinement, and the named respondents reside in the Southern District.

                                  21          Accordingly, this case is TRANSFERRED to the United States District Court for the

                                  22   Southern District of California. See 28 U.S.C. § 84(d), 1391(b) and 1406(a). The Clerk shall

                                  23   terminate all pending motions and transfer the entire file to the Southern District of California.

                                  24          IT IS SO ORDERED.

                                  25   DATED:         May 14, 2020
                                                                                             SUSAN VAN KEULEN
                                  26
                                                                                             United States Magistrate Judge
                                  27   Case No. 20-cv-03119 SVK (PR)
                                       ORDER OF TRANSFER
                                  28
